Title: To James Madison from John Gavino, 21 May 1806 (Abstract)
From: Gavino, John
To: Madison, James


                    § From John Gavino. 21 May 1806, Gibraltar. No. 26. “Without the honour of any of your Commands, I beg leave to referr to my last adresses No. 25 under date 16th: Ulto.
                    “I now have the honor to inclose a dispatch from Consul Simpson of Tangeir and another reicved from the Cape of good hope, The former Gentn: tells me he

had granted the Certts to three of the Emperours Cruisers now ready for Sea one of 36 Guns, another 32, & 24 Do. but doe’s not apprehend they will molest our Trade.
                    “The Brig Friendship, Clement from Leghorn bound to Hambrough, with Oil, Silk, Raggs &ca. was sent in by a British ship of Warr a few days ago for Examination on the supposition of the Cargo being Prucian Property, but the Capn: declared it was English & bound to London, yet as by the Papers it appeard to belong to Hambrough Citizens was Released. Another order since arrived for detaining the Property of Hambrough Citizens, he was again Stopd and is now here.
                    “A Portuguese Squadron of two ships the Line, two frigates and two Briggs left this three days ago for off Algeirs to endeavour to Negociate a Peace, they have on board all the Algerein Captives.
                    “Yesterday arrived our state Brig Siren Capn: Smith, who left Commodor Rodgers off Algeirs, an how soon the Gun Boats join him was to proceed for this Place, so that I look for them every moment, he brings nothing New.”
                